DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 30 April 2021, the Applicant has filed a response on 29 October 2021.
Claims 15, 17, 18, 19 and 20 were previously objected to for being dependent on a different statutory category from what their own statutory category. The claims have been amended to correct their dependence on claim 1 to claim 11, thereby being dependent on a claim of the same statutory category. The Examiner hereby withdraws the objection.
Independent claims 1 and 11 have been amended according to the Examiner suggestion of allowable subject matter from the most-recent Office Action.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application, with regard to independent claims 1 and 11, and dependent claim 2, has been amended as follows:

Claim 1 (currently amended)
A system comprising:
a speaker for generating a verbal status query to a user;
a microphone to gather from an immediate environment of the microphone at least one of a voice communication of a user and an ambient sound of the immediate environment;
a network interface controller providing communicative coupling to at least one instance of a voice controlled assistance service and at least one instance of an automated emergency assistance service;
at least one processor;
a memory operatively coupled to the at least one processor;
the at least one processor configured to:
generate the verbal status query for the user, responsive to an initiating event;
determine occurrence of an event of concern, based on a response or a non-response event, the non-response event defined as a failure to receive by the microphone a recognizable response from the user;
determine that the event of concern is an emergency event requiring confirmation;
[AltContent: connector]initiate a confirmation request to confirm the emergency event, wherein initiation of the confirmation [[requests]] request includes at least one query for additional information to define the emergency event, and the at least one processor is configured to communicate the at least one query as at least part of the confirmation request; and


Claim 2 (currently amended)
[AltContent: connector]	The system of claim 1, wherein in response to identification of the emergency event, the at least one processor is configured to operate as a conference bridge linking any of the user, a caregiver, and an emergency service provider in a common communication channel.

Claim 11 (currently amended)
A computer implemented method for managing emergency services, the method comprising:
generating, by at least one processor, a verbal status query for a user at a speaker, responsive to an initiating event;
determining, by the at least one processor, occurrence of an event of concern, based on a response or a non-response event received by a microphone, the non-response event defined as a failure to receive by the microphone a recognizable response from the user;
determining, by the at least one processor, that the event of concern is an emergency event requiring confirmation;
[AltContent: connector]initiating, by the at least one processor, a confirmation request to confirm the emergency event, wherein initiation of the confirmation [[requests]] request includes at least one query for additional information to define the emergency event, and the at least 
executing, by the at least one processor, an emergency action in response to confirmation of the emergency event or a non-response, wherein execution of the emergency action includes two-way communication between a user device and an emergency service.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A system comprising:
a speaker for generating a verbal status query to a user;
a microphone to gather from an immediate environment of the microphone at least one of a voice communication of a user and an ambient sound of the immediate environment;
a network interface controller providing communicative coupling to at least one instance of a voice controlled assistance service and at least one instance of an automated emergency assistance service;
at least one processor;
a memory operatively coupled to the at least one processor;
the at least one processor configured to:

determine occurrence of an event of concern, based on a response or a non-response event, the non-response event defined as a failure to receive by the microphone a recognizable response from the user;
determine that the event of concern is an emergency event requiring confirmation;
initiate a confirmation request to confirm the emergency event, wherein initiation of the confirmation request includes at least one query for additional information to define the emergency event, and the at least one processor is configured to communicate the at least one query as at least part of the confirmation request; and
execute an emergency action in response to confirmation of the emergency event or a non-response, wherein execution of the emergency action includes two-way communication between a user device and an emergency service.
Closest Prior Art
The reference of Fronterhouse et al (US 2013/0150686 A1) provides teaching for a system involving a speaker presenting generated audible information [0131], a microphone to receive user speech and environmental noise [0137], a user’s main processor (FIG 2 Part 110), memory coupled to the processor (FIG 2 Part 150, [0135]), generating a verbal status query for the user, which the user can provide a ‘yes’ response to, or not respond at all and the system applies this to determining the occurrence of an event of concern to be an emergency event requiring confirmation, and initiating a confirmation request regarding the emergency event [0242]. It also teaches of executing an emergency action in response to the confirmation of an emergency event [0243].

Bozik et al (US 2016/0088455 A1) provides teaching for generating an emergency message related to an emergency category associated with the type of emergency reported by the user [0028].
The prior art of record taken alone or in combination however fail to teach, inter alia, a system which initiates a confirmation request to confirm an emergency event with the initiation of the confirmation request including a query for additional information to define the emergency event, communicating the query as a part of the confirmation request.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7, 8, and 10 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 11, the prior art taken alone or in combination
fail to teach, inter alia, a method which initiates a confirmation request to confirm an emergency event with the initiation of the confirmation request including a query for additional information to define the emergency event, communicating the query as a part of the confirmation request.
Claim 11 is hereby allowed over the prior art of record.
Dependent claims 12, 13, 14, 15, 16, 17, 18, and 20 depend on claim 11 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657